Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection has been withdrawn based on the terminal disclaimer submission. 

REMARKS
1.   	On pageS 8-10 of the remark Applicant argued prior art fails to teach the claimed limitation “discarding a PDCP PDU at the deactivated RLC entity”  
 	
In response:
 	The examiner respectfully disagrees. First examiner notes here that Applicant improperly read the claimed limitation “discarding a second PDCP PDU at a secondary RLC entity” as claimed to be “discarding a PDCP PDU at the deactivated RLC entity.” As argued on page 10. 
 	 Secondly, prior art Basu at Fig.17 shows a duplicate PDCP PDU is transmitted to MeNB through RLC-MeNB (=first RLC entity). Fig.17 also the PDCP PDU is transmitted to SeNB through RLC-SeNB (=secondary RLC entity). [0170]; [0314] discloses a UE receives information that indicates which link of the split bearer to deactivated for the PDCP uplink data.  [0170]; [0314] also discloses based on the indication, the mobile node deactivates the split bearer for uplink data, processed by the PDCP layer, to either the master base station or the secondary base station. From this disclosure, it is clear that the mobile base station can discard the link or bearer, processed by the PDCP layer connected to the secondary base station or SeNB. When the link or bearer, processed by the PDCP layer connected to the secondary base station or SeNB is discarded, that means discarding the PDCP PDU to the SeNB connected through RLC-SeNB (=secondary RLC)). Since no data is transmitted through RLC-SeNB to the SeNB, that means discarding a secondary PDCP PDU at a RLC-SeNB  (=secondary RLC entity). 
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of U.S Publication US 2016/0234714 to Basu et al. (hereinafter Basu) in view of U.S Publication US 2019/0098606 to Sharma et al. (hereinafter Sharma)

 	 As to claims 1, 5, 9 and 13 Basu discloses a method performed by a terminal in a wireless communication system, the method comprising:
 	receiving, from a first base station, a radio resource control (RRC) message including at least one packet data convergence protocol (PDCP) configuration information including PDCP duplication information (Basu; [0075] discloses RRC signaling controls the scheduling of uplink data by signaling for each logical channel.  Fig.14, Fig.17 shows PDCP duplication wherein same PDCP packet is transmitted to MeNB and SeNB using two logical channels RLC-MeNB and RLS-SeNB);
 	receiving, from the first base station, a first medium access control (MAC) control element (CE) deactivating a PDCP duplication for a data radio bearer (DRB) configured with the PDCP duplication (Basu; [0170] discloses of receiving deactivation message that deactivates the split bearer for uplink data processed by the PDCP layer. [0314]-[0317] teaches UE receives information about which link of split bearer to be deactivated for PDCP uplink data by MeNB by RRC or MAC message);
 	submitting a first PDCP protocol data unit (PDU) to a primary radio link control (RLC) entity and discarding a second PDCP PDU at a secondary RLC entity based on the first MAC CE deactivating the PDCP duplication (Basu; Fig.19; [0310] discloses upon deactivation of cell2, shared PDCP layer forwards everything down to only one RLC layer entity for cell 1); and
 	transmitting the first PDCP PDU to the first base station (Basu; Fig.19; [0310] discloses upon deactivation of cell2, shared PDCP layer forwards everything down to only one RLC layer entity for cell 1),
 	wherein the first PDCP PDU and the second PDCP PDU are generated before receiving the first MAC CE deactivating the PDCP duplication (Basu; Fig.19; [0310] discloses upon deactivation of cell2, shared PDCP layer forwards everything down to only one RLC layer entity for cell 1 means shared PDCP layer generate PDCP PDU before the de-activation message), 
 	Basu discloses a UE receiving PDCP duplication information of the split bearer, but fails to disclose wherein the second PDCP PDU is a duplicate of the first PDCP PDU. However, Sharma discloses    
 	wherein the second PDCP PDU is a duplicate of the first PDCP PDU (Sharma; [0036] discloses uplink PDCP PDU is duplicated onto two or more wireless links or cells means second PDCP PDU is a duplicate of the first PDCP PDU). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way

 	As to claims 2, 6, 10 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Basu-Sharma discloses 
wherein each of the at least one PDCP configuration information corresponds to each DRB (Sharma; [0034]; [0036]), and
 	wherein the PDCP duplication information indicates whether a corresponding DRB is configured with the PDCP duplication (Sharma; [0034]; [0036]).

As to claims 3, 7, 11 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Basu-Sharma discloses further comprising:
 	receiving, from the first base station, a second MAC CE activating the PDCP duplication for the DRB configured with the PDCP duplication (Basu; [0350]);
 	generating, at a PDCP entity, a third PDCP PDU for the DRB and a fourth PDCP PDU, wherein the fourth PDCP PDU is a duplicate of the third PDCP PDU (Sharma; Fig.2; [0034]; [0036]); and
 	submitting the third PDCP PDU to the primary RLC entity and the fourth PDCP PDU to the secondary RLC entity based on the second MAC CE activating the PDCP duplication (Sharma; [0034]; [0036]; Fig.2; shows and discloses of sending PDCP PDU from 216B to RLC 214B corresponds to the primary RLC entity and sending PDCP PDU from 216B to RLC 214A corresponds to the secondary RLC entity.  A uplink data traffic can be transmitted or received multiple times and these data are considered as first, second, third, fourth PDCP PDU).

As to claims 4, 8, 12 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Basu-Sharma discloses further comprising transmitting the third PDCP PDU to the first base station and the fourth PDCP PDU to a second base station (Sharma; Fig.2; [0034]; [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478